The opinion of the court was delivered,
by Agnew, J.
— This anomalous case appeared in the Common Pleas first in the form of a case stated for the opinion of the court. It was then converted into a petition for a writ of mandamus, the case stated to stand as a return to the writ, and thereupon a final judgment was rendered, restoring the plaintiff to his membership in the Columbus Grove, No. 3, of the United Ancient Order of Druids, and awarding payment of his dues in arrear.
The Columbus Grove is an unincorporated association, and does not fall within the jurisdiction of the Court of Common Pleas. The 18th section of the Act of 14th June 1836, Pamph. L. 621, confers on the Court of Common Pleas the power “ to issue writs of mandamus to all officers and magistrates elected or appointed in and for the respective county, or in and for any township, district or place within such county, and to all corporations being or having their chief place of business within such county.” This delegation of jurisdiction is specific, and unlike that to the Supreme Court, which gave to the latter, “ besides the powers hitherto possessed,” the power to issue such writs to any other court or tribunal constituted by the authority of the laws of this Commonwealth, in all cases where such interposition shall, in the discretion of the said court, be necessary to the advancement and due administration of justice: § 10, art. 16, June 1836, Pamph. L. 787. The power of the Common Pleas is, therefore, limited to the cases mentioned in the act.
I find no instance of a writ of mandamus issued by the Court of Common Pleas to individuals in their private relations, or to associations having no chartered powers, which has reached this court and been supported. The writ in this case was not within the power of the court, and the judgment was therefore erroneous.
Judgment reversed.